It is an honour 
to address the General Assembly for the first time, and 
it is a particular honour to do so as such momentous 
events unfold in the Arab world. Last week I was in 
Tripoli and Benghazi. I saw the hunger of a people 
eager to get on with reclaiming their country, writing 
themselves a new chapter of freedom and democracy. 
This has been the most dramatic episode of what has 
been called the Arab Spring. 
 My argument today is that Libya and the Arab 
Spring show that the United Nations needs a new way 
of working, because the Arab Spring is a massive 
opportunity to spread peace, prosperity, democracy 
and, vitally, security, but only if we really seize the 
opportunity.  
 So the events of this year present a challenge to 
all of us — a challenge to Europe to show it can reform 
its aid and trade strategy to be truly progressive; a 
challenge to the African Union, to meet the 
opportunities of this century with the same courage 
that won liberation in the last; a challenge to the 
Israelis and Palestinians, to take the bold steps to come 
to the table and make lasting peace; a challenge to Iran 
and to Syria, to give their peoples the freedoms they 
deserve; and a challenge to the United Nations. 
 One can sign every human rights declaration in 
the world, but if one stands by and watches people 
being slaughtered in their own country when one could 
 
 
25 11-50865 
 
act, then what are those signatures really worth? The 
United Nations has to show that we can be not just 
united in condemnation, but united in action, acting in 
a way that lives up to the United Nations founding 
principles and meets the needs of peoples everywhere. 
 The peoples of the Arab world have made their 
aspirations clear. They want transparency and 
accountability of Government, an end to corruption, 
the fair and consistent rule of law, the chance to get a 
job and to have a stake in how their country is run, the 
freedom to communicate and the chance to participate 
in shaping society as citizens with rights and 
responsibilities. 
 No one says that achieving those ambitions will 
be easy. There will be false starts and wrong turns 
along the way, not least where countries have inherited 
sectarian and regional divisions, weak political parties, 
State institutions enfeebled by misuse and a politics 
distorted by the false choice between repression on the 
one hand and Islamist extremism on the other. 
 The long process of developing a new and 
accountable Government is just beginning. And across 
the region, we cannot guarantee that the process of 
reform is irreversible. But let us be clear. These 
developments present a great opportunity for many 
who have long been sold short by their Governments, 
and there is an opportunity and responsibility for all of 
us, too. 
 Just as after 1989 we helped those who tore down 
the Berlin Wall to build robust democracies and market 
economies, just as in 1994 we welcomed South Africa 
back into the commonwealth of nations when it chose 
the path of reconciliation and democracy instead of 
racial conflict, so now in 2011, as people in North 
Africa and the Middle East stand up and give voice to 
their hopes for more open and democratic societies, we 
have an opportunity, and, I would say, a responsibility 
to help them. 
 Now the mistake we often make in the West is to 
think that because the people in this region want 
democracy, they will want it in the same way and with 
the same outcomes that we do. We should not be trying 
to impose Western values or a single template on the 
region. Democracy is a process, not an event. 
Participatory Government involves so much more than 
just the simple act of voting. The Assembly heard not 
long ago from President Ahmadinejad. He did not 
remind us that he runs a country where they may have 
elections, of a sort, but they also repress freedom of 
speech. They do everything they can to avoid the 
accountability of a free media. They violently prevent 
demonstrations. And yes, they detain and torture those 
who argue for a better future. So we should never 
pretend that having elections is enough. The building 
blocks of democracy have to be patiently developed 
from the grass roots up. The process will be different in 
every country. And it is not for us to dictate how Arab 
nations should respond to those challenges, or to 
lecture them about how to do it. But there is an 
important opportunity for us to help, and we must seize 
it.  
 There are important lessons from what has 
happened in Libya. The Libyans liberated themselves. 
Ordinary Libyans from all walks of life came together 
and showed incredible resilience and bravery as they 
rose up and drove out Al-Qadhafi. The people of 
Benghazi, the brave fighters of Misurata, the people of 
Zawiyah, the warriors from the Nafusa Mountains, all 
of them showed incredible courage in liberating their 
country. The National Transitional Council, which 
demonstrated great leadership, not least as Tripoli fell, 
urged people to avoid reprisals and to look to the 
future — a message that still holds true today.  
 That revolution truly belongs to the Libyan 
people. The United Nations played a vital role 
authorizing international action. But let us be clear; the 
United Nations is no more effective than the nation 
States that come together to enforce its will. And on 
this occasion a coalition of nations across the Western 
and Arab world had the will to act. In doing so, they 
stopped Benghazi from joining Srebrenica and Rwanda 
in history’s painful roll call of massacres that the world 
failed to prevent. Today, Tripoli and Benghazi are 
cities transformed. Where there was fear, now there is 
hope and an optimism and belief that are truly 
inspiring.  
 But there are challenges ahead, not just in Libya 
but all across the region. Economies in the region have 
underperformed when compared with their peers. In 
1960, Egypt’s gross domestic product per capita was 
comparable with Korea’s. Today it has fallen to around 
just one fifth of the size. Across the region, some 
countries dependent on oil revenues, and others held 
back by heavy State control have failed to diversify 
and create jobs in productive new sectors and failed to 
connect themselves to the economies of the region and 
the wider world.  
  
 
11-50865 26 
 
 Indeed, less than four per cent of North African 
trade is within the region, making it the least integrated 
neighbourhood in our world. And the promise of 
economic reform has not been fulfilled. Too often 
people were told economic reform would bring them 
market economies with greater freedom to start up 
businesses, to trade, to grow and to create wealth. But 
it did not. It brought them corrupt and crony 
capitalism. Now the future is for the people of this 
region to determine, but I would urge them not to reject 
something they have never had — a genuine, open, fair 
and transparent market economy, which has proved the 
world over to be the best way to create jobs and 
wealth. And the need for economic success is vital, 
because this is a region where 60 per cent of the 
population is under 25, and youth unemployment is 
nearly double the world average. 
 It is a region that must create 50 million new jobs 
by 2020 just to keep pace with its population; that 
means 700,000 new jobs every year in Egypt alone. 
And these jobs should not be just for men. Let us be 
honest. It is not just the men of the region who want a 
job and a voice. The unemployment rate for Egyptian 
women is more than three times that of men. And it is 
not only the economy where they are denied the chance 
to play a fuller role. It is society and politics and 
culture too. But look at the crowds in Freedom Square 
and we see it is the women too, finding their voices, 
showing clearly that they want to play a part in 
building their future. 
 So, in this historic period, when the voice of this 
region is finally being heard, there is now a unique 
opportunity for women to fulfil their ambitions too. 
This is not just in the interests of women. It is in the 
interests of those countries as a whole. Let us be clear. 
You cannot build strong economies, open societies and 
inclusive political systems if you lock out women. So 
the Arab Spring will not succeed if the opportunities 
that are opening up are denied to half of the 
population.  
 Now, of course, the actions we take to support the 
people in each country must be tailored to that country, 
with respect for its particular culture, history and 
tradition. What is right for Libya will not necessarily 
be right for everywhere else. But the international 
community has found its voice in Libya, and we must 
not now lose our nerve. We must have the confidence 
to speak out and act as necessary to support those who 
seek new freedoms.  
 In the European Union, it is time to ensure that 
the billions of euros we spend in this region each year 
are used to support reform that will meet the 
aspirations of the people. And there should be no more 
excuses for denying the people of the region fair access 
to our markets, including in agriculture. Here at the 
United Nations, we have a responsibility to stand up 
against regimes that persecute their people. We need to 
see reform in Yemen. And above all, on Syria, it is time 
for the members of the Security Council to act. We 
must now adopt a credible resolution, threatening 
tough sanctions. 
 Of course we should always act with care when it 
comes to the internal affairs of a sovereign State. But 
we cannot allow this to be an excuse for indifference in 
the face of a regime that, week after week, arrests, 
intimidates, tortures and kills people who are 
peacefully trying to make their voices heard.  
 The voice of the African Union is vital too. Africa 
has rightly challenged the world to meet its aid 
commitments. I am proud that Britain will meet its 
commitment to spending 0.7 per cent of gross national 
income from 2013. And all the countries that made 
promises at Gleneagles and elsewhere must meet those 
promises too. In the case of Britain, it means we have 
been able to provide £124 million of emergency aid to 
3 million people facing starvation in the Horn of 
Africa. But at the same time, Africa must meet its 
responsibilities too.  
 Many will find it hard to understand why 
countries in southern Africa which fought so hard to 
throw off oppression themselves, have been so slow to 
respond to the Arab Spring. Of course, I recognize that 
many have long been committed to non-intervention. 
But my argument is that where action is necessary, 
legal and right, to fail to act is to fail those who need 
our help. So it is welcome that the African Union is 
taking steps to recognize the National Transitional 
Council in Libya, as many African countries have 
already done. Africa’s responsibility now is to embrace 
and support Libya’s new, inclusive and democratic 
future. And this must include ensuring that those 
wanted for serious crimes are brought to justice, and 
that the wealth stolen from the Libyan people is 
returned to them.  
 We all have a responsibility to the Palestinians 
too. A key part of the Arab Spring is the right of 
Palestinians to have a viable State of their own, living 
 
 
27 11-50865 
 
in peace, alongside a safe and secure State of Israel. 
And I strongly support this. There has been much 
speculation about what will happen here this week. Let 
us be clear about one fact. No resolution can, on its 
own, substitute for the political will necessary to bring 
peace. Peace will only come when Palestinians and 
Israelis sit down and talk to each other, make 
compromises, build trust and agree. So our role must 
be to support this, to defeat those who embrace 
violence, to stop the growth of settlements and to 
support Palestinians and Israelis alike to make peace.  
 But the opportunity in Libya and elsewhere in the 
region is not just about achieving a more open society, 
prosperity and the building blocks of democracy for 
their own sake — it is about security too. Some have 
argued that stability in the Arab world can only be 
achieved by the tight control of strong authoritarian 
regimes and that reform is a threat to stability. In fact, 
the opposite is true. Reform is the basis of long-term 
stability. Authoritarianism threatens it.  
 While there is never a justification for resorting 
to terror, if people’s hunger for a job and a voice are 
denied, there is a real risk that the frustration and the 
alienation they feel will cause them to be drawn to 
more violent and extremist responses. That is not just a 
problem for one region. It is a problem for all of us. 
Here, in this great city, where 10 years ago, people of 
90 different nationalities were killed in the most 
horrific terrorist attack in history, we must recognize 
that political and economic reform in the Middle East 
is not just good in its own right, but that it is also a key 
part of how, in the end, we will defeat Al-Qaida.  
 Of course, we must meet terrorist activity with a 
strong and resolute security response. Al-Qaida and its 
offshoots must know that they will have no safe hiding 
place to plot or recruit young men to train as terrorists. 
But in the long term, we must defeat not only the 
terrorists, but the extremist ideology that feeds them. 
Al-Qaida’s poisonous ideology has thrived on 
repression. Democracy is what it fears most. People are 
not in Tahrir Square in Cairo and Freedom Square in 
Libya for an Islamist caliphate, but for a job, a voice 
and a future. And we must heed their call, for their 
freedom and for the security of us all.